DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 is objected to because of the following informalities:  
	The following edits are suggested:
“5. The buoyancy assist tool of claim 1 connected in a well casing and configure to be lowered into a well bore.”
 The first line should be edited to “6. A downhole apparatus for use in a well bore comprising[[;]]:”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20180080308 A1 to Dedman.
Dedman discloses:
1. A buoyancy assist tool 116 comprising: 
an outer case (118, 120, 122 and section adjacent to 130 with port 140); 
a rupture disk 127 connected in the outer case (Figure 2); and 
a sleeve 136 disposed in the outer case and movable from first to second position in the outer case (Figure 2, 3), wherein the sleeve is engaged with a rupture disk membrane 127 of the rupture disk (indirectly via 125), and wherein the rupture disk membrane 127 prevents the sleeve 136 from moving to the second position prior to the rupture disk membrane rupturing (the sleeve cannot move to the position of Figure 3 with the membrane intact).
2. The buoyancy assist tool comprising of claim 1, further comprising a lock ring 142 disposed in a groove defined in the sleeve (Figure 2, end groove), wherein the lock ring 142 is received in a retaining groove in the outer case in the second position to prevent the sleeve from moving back to the first position (Figure 3, [0027]).
3. The buoyancy assist tool of claim 1 wherein the sleeve 136 traps the rupture disk membrane 127 in the second position (Figure 3, with 148).
4. The buoyancy assist tool of claim 2, wherein the sleeve 136 is moved to the second position exclusively by fluid pressure acting directly on the sleeve ([0027], fluid from 130 via 140).
5. The buoyancy assist tool of claim 1 connected in a well casing 100 and lowered into a well bore (Figure 1).
:
a well casing 100 lowered into the wellbore; 
a sleeve 136 movably disposed in the casing and movable from a first to a second position therein (Figures 2, 3); and 
a rupture disk 124 mounted in the casing, wherein the rupture disk engages the sleeve 136 to prevent the sleeve from moving downward in the casing prior to the application of a predetermined fluid pressure in the casing ([0034]).
7. The downhole apparatus of claim 6, wherein the sleeve 136 moves from a first to a second position in the casing as the rupture disk membrane  127 of the rupture disk bursts (Figures 2, 3).
8. The downhole apparatus of claim 7, wherein the motive force to move the sleeve from the first to the second position is provided exclusively by fluid flowing through the casing ([0027], fluid from 130 via 140).
9. The downhole apparatus of claim 7, wherein a lower end of the sleeve 146 engages the rupture disk 124 in the first position of the sleeve (Figure 2).
10. The downhole apparatus of claim 7 wherein the sleeve traps the rupture disk membrane against the casing in the second position (Figure 2, 148 is part of the casing).
11. The downhole apparatus of claim 7, wherein the sleeve 136 moves the ruptured rupture disk membrane 127 radially outwardly as it moves to the second position (Figure 3, the sleeve moves the membrane outward in cooperation with 148 ).
12. A buoyancy assist tool 116 comprising: 
an outer case (120,118, 122), the outer case comprising an upper outer case and a lower outer case connected to the upper outer case, the upper and lower outer cases configured to be connected in a casing string 100; 
an annular chamber 130 defined by and between the upper case and lower case; and 
a sleeve disposed in the outer case (136) and movable from a first to a second position in the outer case, wherein movement of the sleeve from the first to the second position moves a rupture disk 124 membrane 127 out of a central opening of the outer case (Figure 1, 2).
13. The buoyancy assist tool of claim 12 wherein fluid pressure in the outer case urges the sleeve upwardly in the annular chamber.[0027, 0033]
14. The buoyancy assist tool of claim 13, wherein the rupture disk membrane 127 is positioned in the annular chamber between the upper case and the outer case in the second position thereof.(Figure 2).
15. The buoyancy assist tool of claim 13, wherein the sleeve sealingly engages both the upper and lower outer cases.(Figure 2,see  two sets of seals between 136 and 118, the upper and lower case can be considered to be divided between the two sets, and thus meet the claim limitation)
16. The buoyancy assist tool of claim 13, further comprising a stored energy device to apply an upward force to a lower end of the sleeve.( [0027, 0033]).
17. The buoyancy assist tool of claim 12 connected in a well casing 100 in a well bore 110 (Figure 1).
18. The buoyancy assist tool of claim 17, the upper and lower outer cases defining an open bore for the passage of tools therethrough (Figure 3).
19. The buoyancy assist tool of claim 17, the upper and lower outer cases having minimum inner diameters substantially equal to the inner diameter of the well casing above the outer case (Figure 3).


Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 3779262 teaches a buoyancy device with a rupture disc and a sleeve that ruptures the disc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674